Award reversed and matter remitted, with costs against the State Industrial Board' to abide the event, on the ground that the knowledge of the person referred to in the findings was not the knowledge of the employer, or a person in its employ having immediate supervision of the claimant, and, therefore, failure to give notice was not properly excused; and upon the further ground that there was no proof of the value of the claimant’s board, which the Board found was part of the claimant’s compensation. All concur.